— Motion for writ of error coram nobis granted, and the order entered February 4, 1998 is hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether his challenge for cause regarding a prospective juror was erroneously denied. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of February 4, 1998 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his records and briefs with this Court on or before December 21, 2001. Present — Green, J. P., Pine, Wisner, Hurlbutt and Kehoe, JJ. (Filed Sept. 20, 2001.)